Cite as 2015 Ark. App. 658


                  ARKANSAS COURT OF APPEALS
                                      DIVISIONS I & IV
                                       No. CR-15-79

A.I.M.                                            Opinion Delivered:   November 12, 2015
                                APPELLANT
                                                  APPEAL FROM THE CRAIGHEAD
V.                                                COUNTY CIRCUIT COURT
                                                  [NO.JV2005-79]
STATE OF ARKANSAS
                                   APPELLEE HONORABLE LEE FERGUS, JUDGE

                                                  REVERSED


                             WAYMOND M. BROWN, Judge

         Appellant appeals from the circuit court’s adjudication of his delinquency on

charges of theft by receiving, a Class C felony, and minor in possession. Appellant’s sole

point on appeal is that the circuit court erred by failing to grant his motion for directed

verdict where the only evidence came from the testimony of a codefendant who had pled

guilty to charges prior to appellant’s trial.

     We reverse appellant’s adjudication based on the analysis in a companion opinion

decided today. See D.F. v. State, CR-15-78.

     Reversed.

     VIRDEN, HARRISON, KINARD, and GLOVER, JJ., agree.
     GLADWIN, C.J., dissents.
         ROBERT J. GLADWIN, Chief Judge, dissenting. I dissent based on the same

rationale expressed in D.F. v. State, 2015 Ark. App. ____.

         Terry Goodwin Jones, for appellant.
         Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.